Citation Nr: 1111522	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the right upper extremity, claimed as numbness/weakness, to include as a residual of service-connected lung cancer.  

2.  Entitlement to an initial rating in excess of 10 percent for a post-operative thoractomy scar of the right chest.  

3.  Whether a reduction from 100 to 10 percent for residuals of lung cancer was proper, to include entitlement to a disability rating in excess of 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a right upper extremity disability, claimed as secondary to his lobectomy for lung cancer.  He was afforded a VA medical examination in December 2006 which determined that although the Veteran had a right arm strain, this disability was unrelated to his lung cancer surgery.  In an August 2006 statement subsequently received by the RO in February 2007, however, a VA physician stated the Veteran had "restrictions in use of his right arm" which were complications of his lung cancer treatment.  Additionally, a December 2006 VA clinical notation indicated the Veteran's right shoulder was "rounded," causing impingement of his right bicep tendon.  This "rounding" was "probably developed [. . .] due to pain from lobectomy."  As the record is conflicted regarding the nature and etiology of the Veteran's right upper extremity disability, a VA examination and opinion is required to clarify the cause of the disorder at issue.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Next, the Veteran also seeks an increased initial rating for his post-operative scar of the chest following his lobectomy, and has expressed disagreement with the reduction, from 100 percent to 10 percent, for his service-connected lung cancer.  Review of the claims file indicates he was last afforded a VA examination for his scar in December 2006, and for his lungs in May 2007.  In more recent written statements offered by the Veteran and his representative, he has alleged his service-connected disabilities have worsened since these examinations.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board thus finds more current examinations are warranted to evaluate the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the etiology of any current disorder of the right upper extremity.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After fully examining the Veteran and reviewing his claims file, the examiner should respond to the following:

a)  Does the Veteran have any current orthopedic or neurological disorder of the right upper extremity?  

b)  For any disorder identified, is it as likely as not that this disorder was caused or worsened by his service-connected lung cancer, or his treatment for or residuals thereof?  

The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to speculation, then he or she must discuss why such an opinion is not possible.  

2.  Schedule the Veteran for a VA medical examination to determine the current nature, severity, and residuals of his service-connected lung cancer.  All indicated tests and studies, including pulmonary function tests with FEV-1, FEV-1/FVC, and Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) results, should be accomplished and the findings reported in detail.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All impairment or residuals resulting from the Veteran's lung cancer must be noted for the record.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected post-operative chest scar .  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  Any impairment resulting from this scar or the Veteran's lobectomy must be noted for the record, to include any loss of range of motion, strength, or sensory response in the right chest and/or upper extremity.  The examiner should provide a complete rationale for all conclusions reached.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

